Citation Nr: 1635485	
Decision Date: 09/12/16    Archive Date: 09/20/16

DOCKET NO.  09-47 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right jaw disability.

2.  Entitlement to service connection for a right ankle disability.

3.  Entitlement to service connection for a right hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left ring finger disability.

6.  Entitlement to service connection for dermatitis of the eyelids.

7.  Entitlement to service connection for a left leg disability, to include as secondary to a low back disability.

8.  Entitlement to increases in the staged (10 percent prior to January 19, 2016 and 30 percent from that date) ratings assigned for a psychiatric disability.
9.  Entitlement to increases in the staged (10 percent prior to January 19, 2016 and 40 percent from that date) ratings for a low back disability.

10.  Entitlement to increases in the staged d (0 percent prior to November 26, 2012 and 30 percent from that date) ratings assigned for a headache disability.

11.  Entitlement to a compensable rating for acne.

12.  Entitlement to a compensable rating for right shoulder keloids.

13.  Entitlement to a compensable rating for left shoulder keloids.


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 2002 to December 2006.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Montgomery, Alabama Department of Veteran Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for a psychiatric disability (rated 10 percent), a low back disability (rated 10 percent), headaches (rated 0 percent), acne (rated 0 percent), right shoulder keloids (rated 0 percent), and left shoulder keloids (rated 0 percent) all effective from February 14, 2008).  An interim (January 2014) rating decision increased the rating for headaches to 30 percent, from November 26, 2012, and an interm (January 2016) rating decision increased the ratings for the low back disability to 40 percent, and the psychiatric disability to 30 percent, each effective January 19, 2016.  Those issues are characterized to reflect that "staged" ratings are assigned, with both stages for each disability remaining on appeal.

The Veteran timely filed a notice of disagreement (NOD) with a September 2009 rating decision that denied an increased rating for bilateral flat feet, but did not timely file a substantive appeal to perfect her appeal in that matter.  Therefore, that issue is not before the Board.  

The Veteran also timely filed a NOD with a November 2013 rating decision that denied service connection for a left leg disability as secondary to her low back disability, and an SOC was issued in September 2015.  However, the record shows that the SOC was returned as undelivered.  Thereafter confusion regarding the Veteran's address has been resolved.  January 2016 correspondence from the Veteran's representative indicates she received the SOC at some point, but it is unclear when that occurred (which bears on whether there was a timely substantive appeal in the matter).  Given the circumstances she should be afforded opportunity to perfect the appeal following further proper notice.  

The Veteran has filed correspondence challenging the effective dates assigned (January 19, 2016) assigned for the staged increases in the ratings for her low back and headache disabilities.  This correspondence does not constitute a separate NOD, as the benefits she seeks are encompassed in her claims for increases in the  "staged" ratings already on appeal. 

The issues of service connection for dermatitis of the eyelids, right hip and right knee disabilities, a left ring finger disability, and a left leg disability, and seeking increased ratings for a psychiatric disability, a low back disability, headaches, acne, and right and left shoulder keloids are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran id action on her part is required.
FINDINGS OF FACT

1.  The Veteran is not shown to have, or during the pendency of the instant claims to have had, a right jaw or right ankle disability.

2.  The Veteran's acne is manifested predominantly as acne lesions that are not shown to at any time under consideration have been deep.


CONCLUSIONS OF LAW

1.  Service connection for a right jaw disability and/or a right ankle disability is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

2.  A compensable rating for acne is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.118, Diagnostic Code (Code) 7828 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

As the claim seeking an increased rating for acne is on appeal from the initial rating assigned with the award of service connection, statutory notice has served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  VA's duty to notify in the matters being adjudicated was satisfied by letters dated in February 2008, July 2008, and February 2009, and by a November 2009 SOC that properly provided notice on the downstream issue of entitlement to an increased initial rating.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and has not alleged that notice was less than adequate. 
The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  VA examinations in conjunction with these claims were conducted in October 2008, August 2009, January 2013, and January 2016.  Together, the reports of those examinations reflect familiarity with the record and include rationale for all opinions offered.  The October 2008, January 2013, and January 2016 skin examinations also describe all features of the Veteran's acne in sufficient detail to allow for application of the relevant rating criteria; the Veteran has not alleged that her acne has increased in severity since the most recent (January 2016) examination.  Therefore, the reports of those examinations are adequate for rating purposes.  The Veteran has had ample opportunity to respond and supplement the record, and has not alleged that pertinent evidence remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence in the record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to these claims.

Service Connection Claims 

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  Service connection may be established by showing continuity of symptomatology after discharge.  38 C.F.R. § 3.303(b).  

To substantiate a claim of service connection, there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The United States Court of Appeals for Veterans Claims (Court) has held the requirement that a current disability be present is satisfied when a claimant has a disability at the time of a claim for VA disability compensation is filed or at any time during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  If the preponderance of the evidence is against the claim, the claim is to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Right Jaw Disability

The Veteran's STRs note a December 2006 complaint of right jaw pain diagnosed as right temporomandibular joint (TMJ) capsulitis, following a root canal.  Her postservice records are silent for complaints, treatment, or diagnosis relating to a right jaw disability.  Her VA active problem list does not include jaw complaints.  The only notation regarding the jaw in her medical records is of a July 2010 complaint of left TMJ pain.

On October 2008 VA examination, the Veteran complained of right-sided jaw pain and headaches.  She denied history of trauma, and said the pain had been present for two years.  She related that she underwent a root canal procedure in service, but did not have a crown implaced at the time; the dentist told her she would need one, but then inexplicably indicated all dental care was completed.  She indicated that consequently she could not be provided a crown at a VA dental clinic, and now clenches her teeth and grinds them at night.  On physical examination, the examiner indicated TMJ capsulitis was not found; no other jaw disability was diagnosed.

The record does not show or suggest that the Veteran has a diagnosis  of a right jaw disability.  The Veteran she is competent to observe she has jaw discomfort; however, whether such discomfort reflect compensable underlying pathology is a medical question beyond the scope of lay observation.  Because she is a layperson, her opinion is not probative evidence in this matter.  The only competent evidence in the matter is in the report of an October 2008 VA examination which found she does not have a right jaw disability.   [Left-sided TMJ pain was noted in July 2010, but a jaw disability was not then diagnosed.]  Absent any competent evidence of a current disability for which service connection is sought, there is no valid claim of service connection, and the appeal in this matter must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

	Right Ankle Disability

The Veteran's STRs note a February 2006 complaint of ankle pain that was isolated and had resolved by the time she actually reported for treatment.  In August 2006, she complained of ankle pain with radiation to her Achilles that subsided over the past two days.  The diagnosis was a tendon overuse injury.  Postservice treatment records (including her active problem list) are silent for complaints, treatment, or diagnoses related to ankle pain.  On August 2009 VA foot examination, the Veteran reported ankle pain.  Physical examination found no significant right ankle pathology, and right ankle X-rays were unremarkable.  A right ankle disability was not diagnosed.

There is nothing in the record suggesting the Veteran has a chronic right ankle disability.  Although there are notations of ankle pain both during and subsequent to service, there is no notation of a diagnosis of chronic right ankle disability being made at any time during the pendency of the instant claim.  The evidence instead reflects that the complaints in service were acute and transitory, and resolved.  Absent competent evidence of a current right ankle disability (for which service connection is sought), there is no valid claim of service connection for such disability, and the appeal in this matter also must be denied.  See Brammer, 3 Vet. App. at 225. 

	Increased Rating: Acne

Disability ratings are assigned in accordance with VA's Schedule for Rating Disabilities, and are intended to represent the average impairment of earning capacity resulting from a disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  When a question arises as to which of two ratings shall be applied under a particular diagnostic code, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Acne is rated under Code 7828, which provides for rating under that Code or as disfigurement of the head, face, or neck, or as scars, depending on the predominant disability.  Scars of the head, face, or neck (as here) are rated under Code 7800, based on the extent of disfigurement shown.  Under Note (1) following Code 7800 there are 8 characteristics of disfigurement.  A 10 percent rating requires that there be 1 characteristic of disfigurement.  Higher ratings require distortion, asymmetry, or more than 1 characteristic of disfigurement.  [Where the rating schedule does not provide a 0 percent rating under a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.]  Under Code 7828, a 0 percent rating is assigned for superficial acne (comedones, papules, pustules, superficial cysts) of any extent.  A 10 percent rating is to be assigned for deep acne (deep, inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck.  A 30 percent (maximum) rating is to be assigned for deep acne affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118,

Where, as here, the rating appealed is the initial rating assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App, 119 (1999).

The Veteran's STRs show she was found to have relatively well controlled acne.  In January 2006 mild scarring was noted.  The following month, her complaint of "severe acne" was noted; findings included moderate papulopustular acne over the T-zone with two nodules on the chin causing mild scarring and hyperpigmentation.

Postservice records are for the most part silent regarding complaints or treatment of acne.  It was noted that medication for acne was prescribed, and was discontinued between 2010 and 2011.  

On October 2008 VA examination, the Veteran was found to have a few punctate, hyperpigmented scars from previous acne along the jaw lines of her face.  There was no induration, ulceration, or pain on palpation.  The diagnosis was acne with mild residual scarring affecting 12.5 percent of exposed areas and 3 percent of total body area.  

On January 2013 VA examination, the Veteran reported acne, mostly on her face, that was treated with topical medication used daily; she reported a history of some acne on her shoulders and chest.  The examiner noted that there was no scarring or disfigurement of the head, face, or neck from the acne, and that there were no systemic manifestations.  Treatment included oral or topical medications in the past 12 months (not corticosteroids) on a constant or near-constant basis.  Specifically, she used benzoyl peroxide-clindamycin and Tazorac cream.  There was no other treatment for acne in the prior 12 months.  The acne was noted to affect 40 percent or more of the face and neck, but was superficial.  No other pertinent findings were noted; the acne was not felt to impact on the Veteran's ability to work.  

On January 2016 VA examination, the Veteran reported that acne on her face had cleared up while she was pregnant about a year prior.  She denied using any topical creams or medications for acne.  It was noted that the acne did not cause scarring or disfigurement of the head, face, or neck, and did not cause systemic symptoms.  There had been no treatment of any kind in the prior 12 months.  On examination, superficial acne affecting less than 40 percent of the face and neck was noted.  There were no other pertinent findings, and the acne noted to not impact on the Veteran's ability to work.

At the outset, the Board finds that the more appropriate criteria for rating the Veteran's acne are those under Code 7828 (for acne) rather than those under the codes for scarring (7800, 7804, 7805).  On the occasion during the evaluation period (i.e., since discharge from service) when scarring was noted, on October 2008 VA examination, it was described as punctate (i.e., pinpoint/dot- like, and without measurable dimensions), and was not noted to have any characteristics of disfigurement, or to cause asymmetry or distortion.  It was also noted to be non-painful and to not cause functional impairment.  Accordingly, it was not shown to have any manifestations supporting a compensable rating under the criteria for rating scarring, and the predominant disability is as acne.. 

Considering the criteria under Code 7828, the Board notes that there is no evidence that during the evaluation period the Veteran's acne has ever been deep/more than superficial.  As the criteria for compensable (10 and 30 percent) ratings for acne require that it be deep (deep inflamed nodules and pus-filled cysts), with the percent rating assigned dependent on the extent of involvement, the Board finds that the criteria for a compensable rating are neither met nor approximated.  The findings noted fall squarely under the criteria for a 0 percent rating for the acne, superficial acne of any extent.  Accordingly, that is the rating warranted.  Significantly, on the most recent (January 2016) VA examination it was noted that the Veteran's acne had cleared up during her pregnancy, and had not required any treatment in the prior year.

The Board has considered whether referral for consideration of an extraschedular rating is indicated, but found that the disability picture presented by the Veteran's acne is encompassed entirely by the schedular criteria for a 0 percent rating under Code 7828.  The record does not show, and the Veteran has not alleged, any manifestations of (or impairment due to) acne not encompassed by those criteria. There is no nothing suggesting that the Veteran's acne is exceptional or that schedular criteria are inadequate.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, it is not alleged (or suggested by the record) that the Veteran's acne prevents her from engaging in gainful employment.  Hence, the matter of entitlement to a TDIU rating is not raised in the context of the instant claim for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The preponderance of the evidence is against the Veteran's claims seeking service connection for right jaw and right ankle disabilities, and an increased rating for acne; accordingly the benefit of the doubt rules does not apply, and the appeals in those matters must be denied.

 
ORDER

Service connection for right jaw and right ankle disabilities is denied.

A compensable rating for acne is denied.


REMAND

In November 2012 the Veteran was afforded a VA examination to evaluate her claimed dermatitis of the eyelids.  While dermatitis of the eyelids was diagnosed, no current symptoms were noted, and the examiner did not offer an opinion regarding the etiology of such disability.  The Veteran is competent to report lay-observable symptoms (such as a skin rash or itchiness) and her STRs show a diagnosis of dermatitis of the eyelids.  Under those circumstances, the report of the November 2012 examination is inadequate for rating purposes, and an examination to secure an adequate medical opinion in the matter is necessary.

The Veteran was afforded several VA examinations to assess the severity of her service-connected psychiatric disability (major depressive disorder with panic disorder, without agoraphobia).  The record also shows several psychiatric diagnoses other than the service-connected entity, including an eating disorder, a personality disorder, and an anxiety disorder (which the AOJ has found to be part and parcel of the service-connected disability).  It is not clear from the records whether the non-service-connected psychiatric diagnoses have any distinct manifestations that may be dissociated from the service-connected psychiatric disability.  Notably, a January 2016 VA examiner diagnosed (in addition to Major depressive disorder) maladaptive personality traits, but then indicated (as did a November 2012 examiner) that only one mental disorder was diagnosed.  The inconsistencies noted are significant, as the Board is precluded from differentiating between symptoms attributable to PTSD from those associated with nonservice-connected psychiatric disabilities  absent clinical evidence clearly showing such distinction.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

The January 2016 VA examination is also inadequate for rating purposes for other reasons; it did not include a review of the Veteran's entire medical history (as the examiner felt that was not necessary), and the limited review conducted was incomplete (as the examiner noted that the most recent VA psychiatric examination was in October 2008, when the record includes a report of an evaluation in November 2012).  Moreover, the January 2016 examiner opined that the Veteran experiences only occasional decrease in work efficiency (warranting a 30 percent rating), despite also noting symptoms indicative of much more serious impairment (i.e., suicidal ideation and obsessive-compulsive tendencies).  Accordingly, another examination to clarify the disability picture presented by the Veteran's service-connected psychiatric disability is necessary.

The medical evidence in the record leaves unclear the exact nature of the Veteran's service-connected low back disability.  His service-connected low back disability encompasses lumbar degenerative disc disease.  On January 2016 VA examination only degenerative joint disease (DJD) was diagnosed, but it was found that the Veteran does have intervertebral disc syndrome (IVDS)(despite an indication earlier in the report that there was no disc pathology).  The examiner also indicated that imaging studies did not show arthritis, even though a diagnosis of DJD was noted at the outset (and other medical evidence consistently notes the Veteran has low back arthritis).  Earlier VA examination reports are also inconsistent regarding IVDS issue, as they acknowledge the Veteran has DDD (which connotes disc pathology), but found no evidence of IVDS; clarification is needed.  Furthermore, the most recent (January 2016) VA examination report contains multiple inconsistencies.  [E.g., the examiner indicated that she could not provide an opinion regarding functional impairment after repetitive use over time without resorting to mere speculation, but when asked to explain why, discussed why she could not provide an opinion regarding impairment during flare-ups (which the Veteran denied having had.  She also noted radicular pain and symptoms in the left lower extremity, but found there was no effect [on the lower extremities] from radiculopathy.  While she later appeared to explain that this was because straight leg raising was normal, the rationale provided is not clear.  As subsequent VA treatment records continue to note neurological complaints in the left lower extremity and less than normal straight leg raising tests, another clarifying examination is necessary.

Regarding headaches, the Board again finds the most recent (January 2016) VA examination report confusing at best.  It indicates that the Veteran's headache pain is localized to the right side, but also that both sides are affected.  Furthermore, the examiner noted that the Veteran suffered prostrating attacks that led to severe economic inadaptability, but acknowledged that the Veteran remained employed full-time (having only missed 60 to 120 hours, 1 and 1/2 to 3 weeks, of work due to headaches in the past 12-month period, and had received no treatment or prescriptions for headaches since his last VA examination (in October 2008), which appears patently inconsistent with a disability picture of severe economic inadaptability.  An examination to resolve the inconsistencies is necessary.

The Board also finds the January 2016 VA examination for right and left shoulder keloids to be deficient.  It included an examination of only the left shoulder.  Furthermore, the examination report is inconsistent.  The examiner describes seven deep and nonlinear lesions, some of which are noted to not be keloids, with the reason for their inclusion unexplained.  Upon notation of their dimensions, the  estimation of the total area of the lesions (which does not distinguish between those found to be keloids and those found to be moles, pimples, or other entities) was for superficial, nonlinear lesions.  Consequently, that examination report is also inadequate for rating purposes, and another examination to assess those disabilities is necessary. 

Regarding right hip and right knee disabilities pertinent complaints were noted in service, and the Veteran claims current related disabilities.  Under the low threshold standard regarding when an examination is necessary endorsed by the Court, an examination to determine whether she has diagnoses of right hip and knee disabilities, and if so their etiology, is necessary.

Regarding a left ring finger disability, a defect was noted on service entrance, but was considered non-disabling.  While the Veteran is not entitled to a presumption of soundness on entrance with respect to the defect that was noted on entrance, there is for consideration whether or not disabling pathology was superimposed on the pre-existing defect during service.  Some pathology (swelling) was noted during service.  She has not been afforded a VA examination in connection with this claim, and an examination to secure an advisory medical opinion in the matter is necessary.  

Finally, the Veteran timely filed a notice of disagreement with a November 2013 rating decision that denied service connection for a left leg disability as secondary to a low back disability, and an SOC in the matter was issued in September 2015.  The SOC was initially returned undelivered.  January 2016 correspondence from the Veteran's attorney notes the Veteran received the SOC at some point, but the record leaves unclear exactly when that occurred (which bears on whether an appeal in the matter was timely perfected).  Corrective action is necessary.
Accordingly, the case is REMANDED for the following:

1. The AOJ should also issue an appropriate SOC addressing the matter of service connection for a left leg disability.  The Veteran and her attorney should be advised of the time limit for filing a substantive appeal, and that, in order for the Board to have full jurisdiction in that matter, a timely substantive appeal must be filed following the issuance of the SOC.  If that occurs, that issue should be returned to the Board.

2. The AOJ should arrange for the Veteran to be examined by a dermatologist  to secure an advisory medical opinion regarding the likely etiology of her dermatitis of the eyelids and to assess the current severity of her right and left shoulder keloids.  Based on a review of the entire record and examination of the Veteran, the examiner should:

(a) Opine whether it is at least as likely as not (a 50 % or better probability) that the Veteran's dermatitis of the eyelids (diagnosed by a November 2012 VA examiner) is related to the notations of dermatitis in her STRs.

(b) Identify all symptoms and characteristics of Veteran's left and right shoulder keloids, and any related functional impairment, specifically including the number, location, dimensions, total areas, and nature of the scars (i.e., whether they are deep or superficial, linear or nonlinear, and/or  painful or unstable), and noting any related impairment of function.  To the extent possible, the examiner should distinguish pathology associated with the service-connected keloids from any pathology (and impairment) that is entirely attributable to any co-existing non-service-connected shoulder skin disability.

All opinions must include rationale.

3. The AOJ should also arrange for the Veteran to be examined by a psychologist or psychiatrist to assess the current severity of her service-connected psychiatric disability.  The Veteran's entire record must be reviewed by the examiner in connection with the examination.  Based on examination/interview of the Veteran and review of her record, the examiner should:

a. Identify each symptom of the Veteran's service-connected psychiatric disability (major depressive disorder with panic disorder without agoraphobia), noting their frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings of 30 percent or above (and any other symptom of similar gravity).

b. Opine whether any psychiatric symptoms found (and their related occupational/social impairment) are attributable solely to other co-existing (and nonservice-connected) psychiatric disabilities.  

If so, the examiner must identify such symptoms and the associated impairment of function, and explain the medical basis for dissociating the symptom(s) from the Veteran's service-connected disability.  The examiner must also specifically comment on the nature and extent of occupational and social impairment that is due to the service-connected psychiatric disability.

All opinions must include rationale.

4. The AOJ should also arrange for the Veteran to be examined by an orthopedist to determine whether she has right hip and right knee disabilities (and if so their nature and likely etiology) and or left ring finger pathology superimposed on the left ring finger defect noted on service entrance, and to assess the current severity of her service-connected low back disability.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  

Low back findings noted must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.) and any testing deemed necessary to ascertain the existence and severity of any related neurological manifestations. 

The examiner should specifically note whether the low back is ankylosed (and if so, the position of ankylosis); whether there is associated objective neurologic abnormality; and whether the Veteran has had incapacitating episodes of IVDS (and if so, their frequency and duration).  If the Veteran is not felt to have IVDS, the examiner must reconcile that with the documented diagnosis of lumbar DDD.

The examiner should also expressly indicate whether the Veteran has :
(a) A right knee disability 
(b) A right hip disability.
(c) A left ring finger disability superimposed on the defect noted on induction.  
and if so identify each such disability by diagnosis and opine whether it is etiologically related to complaints noted in service. 

All opinions must include rationale.

5. The AOJ should also arrange for a neurological examination of the Veteran to assess the current severity of her headache disability.  Her record must be reviewed by the examiner in conjunction with the examination.  Findings must be reported in sufficient detail to allow for application of the relevant rating criteria in 38 C.F.R. § 4.124a.  The examiner must note the frequency, duration, and severity of the  headaches, note whether or not they are prostrating and/or prolonged, and opine whether they are productive of severe economic inadaptability (citing to the factual data that support the conclusion)

All opinions must include rationale.
6. The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and her attorney opportunity to respond, and return the record to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


